Title: To Thomas Jefferson from Léonard Honoré Gay de Vernon, 16 December 1802
From: Gay de Vernon, Léonard Honoré
To: Jefferson, Thomas


          
            Monsieur le
              président
            paris Ce 26 frimaire an 11 [i.e. 17 Dec. 1802]
          
          L’hommage que nous avons l’honneur de vous offrir est l’expression de notre cœur. vous êtes cher à tous les amis de l’humanité, et en vous faisant leurs légeres offrandes, ils s’acquittent bien foiblement de la réconnaissance qu’ils vous doivent.
          nous nous trouverions très heureux, monsieur le président, Si notre établissement nous fournissait l’occasion de vous faire connaître combien nous sommes touchés de la maniere dont vous gouvernes les états unis de l’amerique, et quelle vénération vous nous inspirés.
          Soyez Sur, monsieur le président, que si quelque citoien des etats unis était au nombre de nos élêves; nous nous rappellerions avec le plus grand intérêt qu’il est le Sujet de la loy que vous faites si paternellement et si glorieusement éxécuter, et que nous luy prodiguerions tous les soins qui dependraient de nous. 
          Agrées monsieur le président, l’assurance de mes profonds respects et de ma haute considération
          
            gayvernon ainé administrateur de l’établissement
          
          
      Editors’ Translation  
          
            
              Mister President, 
              26 Frimaire Year 11 [17 Dec. 1802]
            
            The tribute we have the honor of paying you is the expression of our hearts. You are dear to all friends of humanity, and these modest offerings are but meager repayment of the gratitude you deserve.
            We would be very happy, Mister President, if our school allowed us to demonstrate how much we are touched by the way you govern the United States of America, and the veneration you inspire in us.
            You can be sure, Mister President, that if a citizen of the United States were among our students, we would be keenly mindful that he is a subject of the law you oversee in such a paternal and glorious way, and we would bestow upon him all the attention in our power.
            Accept, Mister President, the assurance of my deep respect and high esteem.
            
              Gayvernon the Elder Director of the School
            
          
        